Pettit, J.
There is no assignment of error on or for the action of the court below in general term. The only assignment of error in this court is a copy of the assignment of error in the general term on the action of the superior court in special term ; and following the uniform rulings of this court on this question, for want of an assignment of error on the action of the general term in affirming the judgment of the special term, the judgment must be affirmed, at the costs of the appellant, which is done.